Citation Nr: 1019660	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  08-16 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than June 13, 2006, 
for the grant of service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from 
October 1974 to August 1976.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

As support for his claim, the Veteran testified at a hearing 
at the RO in August 2009 before the undersigned Veterans Law 
Judge of the Board, also commonly referred to as a Travel 
Board hearing.  

FINDINGS OF FACT

1.  In a July 1987 de novo decision, the Board denied service 
connection for an ear disorder, specifically referring to 
bilateral hearing loss, and that decision became final and 
binding on the Veteran based on the evidence then of record.

2.  The Veteran submitted a petition to reopen this claim on 
July 16, 2004, which the RO inexplicably failed to consider 
or adjudicate.

3.  The Veteran submitted another petition to reopen this 
claim on June 13, 2006, and a VA audiologist that examined 
him on October 16, 2006, in connection with this most recent 
petition to reopen the claim concluded the sensorineural 
component of the Veteran's bilateral mixed hearing loss is 
attributable to noise exposure during his military service, 
whereas the conductive component, which is significant, is 
not.

CONCLUSION OF LAW

The criteria are met for an earlier effective date of July 
16, 2004, but not prior, for the grant of service connection 
for bilateral hearing loss.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist a claimant in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.



The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed. Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  (1) the 
defect was cured by actual knowledge on the part of the 
claimant ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in June 2006.  
The letter informed him of the evidence required to 
substantiate his claim and of his and VA's respective 
responsibilities in obtaining supporting evidence.  Also keep 
in mind that his appeal is for an earlier effective date, the 
final downstream element of his claim, which initially arose 
in the context of him trying to establish his underlying 
entitlement to service connection, since granted in the 
October 2006 RO decision at issue.  In Goodwin v. Peake, 22 
Vet App 128 (2008), the Court held that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, section 5103(a) notice has 
served its intended purpose, and its application is no longer 
required because the claim as it arose in its initial context 
already has been substantiated.  See also Dingess, 19 Vet. 
App. at 490.  Thereafter, once a notice of disagreement (NOD) 
has been filed, for example contesting a "downstream" issue 
such as the effective date assigned, the notice requirements 
of 38 U.S.C. §§ 5104 and 7105 control as to the further 
communications with the appellant, including as to what 
evidence is necessary to establish a more favorable decision 
with respect to downstream elements of the claim.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 
8-2003 (Dec. 22, 2003).

The Veteran received the required SOC concerning the 
downstream effective date element of his claim, and the SOC 
apprised him that evidence of an earlier-filed claim, which 
did not become final and binding on him based on the evidence 
then of record, is needed to substantiate his claim for an 
earlier effective date.  See, too, Huston v. Principi, 17 
Vet. App. 195 (2003).  So he has received all required VCAA 
notice.

VA also has a duty to assist the Veteran in developing his 
claim.  This duty includes assisting him in the procurement 
of records and providing an examination when necessary to 
decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudicing him.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO obtained his service treatment records 
(STRs), Social Security Administration (SSA) records, VA and 
private treatment records, and arranged for an October 2006 
VA compensation examination to assess the nature and etiology 
of his bilateral hearing loss disability.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  Significantly, he has not identified, 
and the record does not otherwise suggest, any additional 
existing evidence that is necessary for a fair adjudication 
of his claim that has not been obtained.  Hence, no further 
assistance to him is required to fulfill VA's duty to assist 
in developing his claim.



II.  Analysis-Effective Date Earlier than June 13, 2006, 
for the Grant of Service Connection for Bilateral Hearing 
Loss

As reason or justification for assigning an earlier effective 
date, the Veteran contends that his hearing loss dates back 
to his military service and that he filed his initial claim 
in November 1976, relatively soon after his discharge.

Generally, and except as otherwise provided, the effective 
date of an evaluation and award of pension, compensation or 
dependency and indemnity compensation (DIC) based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2009).  If 
a claim for disability compensation, i.e., service 
connection, is received within one year after separation from 
service, the effective date of entitlement is the day 
following separation or the date entitlement arose.  38 
C.F.R. § 3.400(b)(2).

However, a rating decision becomes final and binding if the 
Veteran does not timely perfect an appeal of the decision.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302.  
Previous determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).  

The U.S. Court of Appeals for Veterans Claims (Court) held in 
Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he 
statutory framework simply does not allow for the Board to 
reach back to the date of the original claim as a possible 
effective date for an award of service-connected benefits 
that is predicated upon a reopened claim."  In order for the 
Veteran to be awarded an effective date based on an earlier 
claim, he or she has to show CUE in the prior denial of the 
claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  
Moreover, there is no basis for a free-standing earlier 
effective date claim from matters addressed in a final rating 
decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

The proper effective date for new and material evidence other 
than service treatment records received after a final 
disallowance is the date of receipt of the claim to reopen or 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  However, when 
evidence, other than service treatment records, is received 
in the appeal period following a subsequent disallowance, 
resulting in a later grant of service connection, the 
effective date will be as though the former decision had not 
been rendered.  38 C.F.R. § 3.400(q)(1).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p).  Any communication or action indicating 
intent to apply for VA benefits from a claimant or 
representative may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).  VA is not required to anticipate any potential 
claim for a particular benefit where no intention to raise it 
was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

As recently held in Williams v. Peake, 521 F.3d 1348 (Fed. 
Cir.2008), a subsequent final adjudication of a claim which 
is identical to a pending claim that had not been finally 
adjudicated terminates the pending status of the earlier 
claim. (so cannot get an earlier effective date prior to the 
last final adjudication absent CUE).  The later disposition, 
denying the claim on its merits, also decides that the 
earlier identical claim must fail.  The notice given that the 
later claim has been disallowed informs the Veteran that his 
claim for service connection has failed.  This notice affords 
the Veteran the opportunity for appeal to the Board, and if 
necessary to the Veterans Court and this court (the Federal 
Circuit Court), so that he might demonstrate that his claim 
for service connection should have been sustained.  In doing 
so, the Federal Circuit Court acknowledged that the Veteran 
in Williams did not receive notice of a prior June 1977 
rating decision that had denied service connection for a 
nervous disorder.  The Federal Circuit Court held, however, 
that because the Veteran received notice of a subsequent 
December 1979 rating decision that denied service connection 
for the same disability, the earlier claim no longer remained 
pending and thus entitlement to an earlier effective date for 
service connection was not warranted.  Id.

Here, although the Veteran initially filed a claim for 
service connection for bilateral hearing loss in November 
1976, so many years before his current June 13, 2006 
effective date, he must also keep in mind that a prior 
decision deciding this claim is final and binding on him 
based on the evidence then of record if he did not perfect a 
timely appeal of the earlier decision.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.160(d), 20.200, 20.302.

Following receipt of that initial November 1976 claim, 
records show the RO considered and denied that initial claim 
in May 1977 and, when not appealed, that initial decision 
became final and binding on the Veteran based on the evidence 
then of record.  Id.

Several years later, in August 1983, the RO denied the 
Veteran's petition to reopen this claim.  And although he 
appealed that decision, the Board conducted a de novo review 
of the claim in July 1987 and also denied service connection 
- thereby subsuming those prior RO decisions concluding he 
was not then entitled to this VA benefit.  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. § 20.1104.  At the time of that 
July 1987 Board decision, there was no possibility of any 
further appeal since the U.S. Court of Appeals for Veterans 
Claims (Veterans Court) did not yet exist.  The Court came 
into existence the following year, in 1988.  So the Board's 
July 1987 decision also is final and binding on the Veteran 
based on the evidence then of record.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.

The Board's July 1987 denial of the claim, like the RO's 
prior denials, was based on the conclusion that the Veteran's 
bilateral hearing loss had pre-existed his military service 
and had not been chronically aggravated during or by his 
service beyond the condition's natural progression.  Thus, 
absent a showing of CUE in that July 1987 Board decision, as 
a collateral attack, which the record does not suggest, that 
prior determination precludes the Veteran from receiving an 
effective date retroactive to that earlier point in time.  
Sears, 16 Vet. App. at 248; Flash, 8 Vet. App. at 340.



The Veteran did, however, file another petition to reopen 
this claim on July 16, 2004, which the RO inexplicably failed 
to consider or adjudicate.  And that claim remained pending 
until he submitted yet another petition to reopen this claim 
on June 13, 2006, which he supplemented with additional 
medical evidence - including, of particular note, the report 
of a September 2004 audiogram at The Speech and Hearing 
Center in Chattanooga, Tennessee, showing bilateral (i.e., 
right and left ear) sensorineural hearing loss and poor 
speech discrimination in his right ear and very poor speech 
discrimination in his left ear.  He also submitted private 
records dated in January 2006 indicating he had been treated 
for fluid in his ears - especially his right ear, with 
associated difficulty hearing, aching, popping, and head 
congestion.  The diagnosis was serous otitis media.  He also 
later had a VA compensation examination on October 16, 2006, 
in connection with that most recent petition to reopen the 
claim.  And the VA examiner concluded the sensorineural 
component of the Veteran's bilateral mixed hearing loss was 
attributable to noise exposure during his military service, 
whereas the conductive component, which was significant, 
was not.

In the October 2006 rating decision at issue granting service 
connection for bilateral hearing loss on the basis of that VA 
examiner's opinion, the RO assigned an effective date of June 
13, 2006, for this award, based on the premise that that date 
was when the Veteran had filed his most recent petition to 
reopen this claim.  However, he had earlier filed a petition 
to reopen this claim on July 16, 2004, which, for whatever 
reason, the RO had neglected to consider or adjudicate.  
In that earlier petition , he had referred to "bad hearing" 
ever since basic training, when he said "the drill sergeant 
slapped [him] upside the head", causing his earplugs to fall 
out while he was on the firing range.  He reiterated these 
contentions in his hearing testimony in support of his claim 
for an earlier effective date.  So there is no disputing he 
has an earlier-filed claim, from July 2004, which was not 
decided.  38 C.F.R. § 3.1(p); 38 C.F.R. § 3.155(a); Brannon, 
12 Vet. App. 32, 35; Talbert, 7 Vet. App. at 356-57.



Under certain circumstances, a statutory filing period may be 
equitably tolled due to conduct of VA.  See Bailey v. West, 
160 F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable tolling, as 
an example, is available where the claimant has actively 
pursued his judicial remedies but has filed a defective 
pleading during the statutory period, or where a claimant has 
been induced or tricked by his adversary's misconduct into 
allowing the filing deadline to pass.  Jaquay v. Principi, 
304 F.3d 1276, 1282-83 ( Fed. Cir. 2002).  The Federal 
Circuit Court specifically held in Bailey that equitable 
tolling in the paternalistic Veterans' benefits context does 
not require misconduct - such as trickery; however, Bailey 
does require the Appellant to have been "misled by the 
conduct of his adversary into allowing the filing deadline to 
pass."  Bailey, 160 F.3d at 1365; see also (William) Smith v. 
West, 13 Vet. App. 525 (2000).  There must be a cause and 
effect, i.e., the complainant relied to his/her detriment on 
something that VA did or should have but did not do.  See 
Cintron v. West, 13 Vet. App. 251, 257 (1999), citing Bailey, 
160 F.3d at 1364.

Here, following receipt of the Veteran's July 16, 2004 
petition to reopen his claim, the RO inexplicably neglected 
to act on that earlier claim.  So July 16, 2004 (not June 13, 
2006) is the actual date of receipt of his petition to reopen 
his claim for hearing loss.  The Veterans Court has held that 
VA must acknowledge the earlier-filed claim since it remained 
pending in the absence of an adjudication.  See, e.g.,  Myers 
v. Principi, No. 00-1267 (U.S. Vet. App. August 13, 2002); 
McGrath v. Gober, 14 Vet App 28 (2000).

The Board must next establish the date of entitlement to 
service connection.  The record indicates that the first date 
the Veteran might have possibly established entitlement was 
October 16, 2006, the date of his VA audiological 
compensation examination when the examiner offered a positive 
nexus opinion etiologically linking the Veteran's bilateral 
hearing loss (at least the sensorineural component, though 
not the conductive component) to noise exposure coincident 
with his military service.  And, indeed, it was on the basis 
of that VA examiner's favorable opinion that service 
connection was granted later in October 2006.



It is also worth mentioning that the RO's May 2008 SOC, 
following receipt of the Veteran's claim for an earlier 
effective date, disputes whether his underlying claim for 
service connection for hearing loss was erroneously reopened 
and granted on a direct service connection basis.  The SOC 
indicates that his petition to reopen this claim should not 
have been granted, as new and material evidence sufficient to 
show aggravation during service of pre-existing bilateral 
hearing loss (the basis of the Board's July 1987 prior denial 
of this claim) was not submitted.  The RO, however, has not 
yet severed the grant of service connection for 
bilateral hearing loss, only proposed doing this.  The Board, 
for its part, limits its consideration to the present appeal, 
with no findings regarding whether the Veteran's underlying 
service connection for bilateral hearing loss was improperly 
established.

Hence, since there is no earlier indication of entitlement in 
the record prior to October 16, 2006, the date of that VA 
compensation examination, the earliest possible effective 
date the Veteran may receive is July 16, 2004, when he filed 
the petition to reopen this claim.  The Court has held that 
the rule of finality regarding an original claim implies that 
the date of that claim is not to be a factor in determining 
an effective date if the claim is later reopened.  The Court 
has held that the term "new claim," as it appears in 38 
C.F.R. § 3.400(q)(1)(ii), means a claim to reopen a 
previously and finally denied claim.  See Sears v. Principi, 
16 Vet. App. 244, (2002); see also Livesay, 15 Vet. App. 165, 
172 (2001) (holding that the plain meaning of § 5110 to be 
that "the phrase 'application therefor' means the application 
which resulted in the award of disability compensation that 
it to be assigned an effective dated under section 5110."); 
Cook v. Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) 
(affirming assignment of an effective date for a service-
connection award based upon the reopened claim as the date on 
which the Veteran "first sought to reopen his claim").




ORDER

An earlier effective date of July 16, 2004, though no 
earlier, is granted for service connection for bilateral 
hearing loss - subject to the statutes and regulations 
governing the payment of VA compensation.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


